Exhibit 10.87

 

SECURITY PACIFIC NATIONAL BANK

TRUST AGREEMENT FOR THE

CHARLES SCHWAB PROFIT SHARING

AND EMPLOYEE STOCK OWNERSHIP PLAN



--------------------------------------------------------------------------------

SECURITY PACIFIC NATIONAL BANK

TRUST AGREEMENT FOR THE

CHARLES SCHWAB PROFIT SHARING

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

INDEX

 

          Page


--------------------------------------------------------------------------------

ARTICLE I ACCEPTANCE OF TRUST    1

1.01

   Acceptance of the Trust.    1 ARTICLE II DEFINITIONS    1

2.01

   Plan Definitions    1

2.02

   Special Definitions    1 ARTICLE III CONTRIBUTIONS    1

3.01

   Contributions    1

3.02

   Fund Assets    2 ARTICLE IV PAYMENTS FROM TRUST FUND    2

4.01

   Payments by the Trustee    2

4.02

   Plan Administrator’s Directions    2

4.03

   The Trustee’s Reliance on Directions    3

4.04

   Disputed Payments    3

4.05

   Trust Expenses    3

4.06

   Taxes    3

4.07

   Expenses of Administration    3

4.08

   Restrictions on Alienation    3

4.09

   Payment on Court Order    4 ARTICLE V INVESTMENTS    4

5.01

   Management by the Trustee    4

5.02

   Investment Manager    4

5.03

   Participant Directed Accounts    5

5.04

   Securities Voting Rights    5

5.05

   Employer Securities    6 ARTICLE VI FIDUCIARY RESPONSIBILITIES AND
INDEMNITIES    7

6.01

   Relationship of Fiduciaries    7

6.02

   Benefits of Participants    8

6.03

   Duty of Care    8

6.04

   Indicia of Ownership    8

 

- i -



--------------------------------------------------------------------------------

6.05

   The Trustee’s Reliance    8

6.06

   Indemnities    8

6.07

   Responsibility with Respect to Securities Laws    9 ARTICLE VII POWERS OF THE
TRUSTEE    9

7.01

   Investment Powers    9

7.02

   Securities Depositories    11

7.03

   Investment in Common Trust Funds    11 ARTICLE VIII ACCOUNTS OF THE TRUSTEE
   11

8.01

   Records    11

8.02

   Reports    11

8.03

   Valuation    12 ARTICLE IX RESIGNATION AND REMOVAL OF THE TRUSTEE    12

9.01

   Resignation    12

9.02

   Removal    12

9.03

   Appointment of a Successor    12

9.04

   Settlement of Account    13

9.05

   Indemnity for Expenses and Compensation    13 ARTICLE X AMENDMENT AND
TERMINATION    13

10.01

   Amendment    13

10.02

   Termination    13

10.3

   Failure to Maintain Qualification    14 ARTICLE XI MISCELLANEOUS    14

11.01

   Participation by Affiliated Companies    14

11.02

   Multiple Plans    14

11.03

   Exclusive Benefit Rule    14

11.04

   Refunds to Employer    14

11.05

   Construction    15

11.06

   Execution and Counterparts    15

11.07

   Successors and Assigns    15

11.08

   Gender    16

 

- ii -



--------------------------------------------------------------------------------

SECURITY PACIFIC NATIONAL BANK

 

TRUST AGREEMENT FOR THE

 

CHARLES SCHWAB PROFIT SHARING

 

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

ARTICLE 1

 

ACCEPTANCE OF TRUST

 

1.01 Acceptance of the Trust. The Trustee agrees to hold and administer the
assets of the Plan that are delivered to it pursuant to the instructions of the
Employer, together with additional contributions that are delivered to the
Trustee under the terms of the Plan.

 

ARTICLE II

 

DEFINITIONS

 

2.01 Plan Definitions. Words defined in the Plan shall have the same definition
in this Trust Agreement except when such definition would be inconsistent with
the definitions in the Trust Agreement or would be contrary to Trust Agreement
terms.

 

2.02 Special Definitions. The following definitions are in addition to those in
the Plan.

 

(a) ERISA. The Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.

 

(b) Investment Manager. A person, other than the Trustee appointed by the
Employer or Plan Administrator to manage the investment of the Plan assets, who
meets the requirements of Section 3(38) of ERISA.

 

(c) Code. The Internal Revenue Code of 1986, as it may be amended from time to
time.

 

ARTICLE III

 

CONTRIBUTIONS

 

3.01 Contributions. The Trustee shall receive contributions from the Employer or
Plan Administrator in cash or other property acceptable to the Trustee. The
Trustee shall have no duty to collect or enforce payment to it of any
contributions, or to require any contributions to be made, and shall have no
duty to compute any amount to be paid to it nor to determine whether amounts
paid comply with the Plan.

 

- 1 -



--------------------------------------------------------------------------------

3.02 Fund Assets. The trust fund assets consist of all money and property
received as contributions, together with any income on or increment in such
assets. The Trustee shall hold the fund assets without distinction between
principal and income.

 

ARTICLE IV

 

PAYMENTS FROM TRUST FUND

 

4.01 Payments by the Trustee. Payments of money or property from the trust fund
shall be made by the Trustee for any purpose authorized under the Plan upon
written direction from the Plan Administrator. The Trustee shall have no duty to
inquire whether directions by the Plan Administrator conform to the Plan
provisions.

 

If the Plan Administrator directs that any payment or payments be made or
continued contingent upon future events, it shall be the responsibility of the
Plan Administrator to notify the Trustee in writing that the even has occurred
and any payments made by the Trustee prior to the date of such notification
shall, as to the Trustee, be proper payments.

 

Payments by the Trustee shall be delivered or mailed to addresses supplied by
the Plan Administrator and the Trustee’s obligation to make such payments shall
be satisfied upon such delivery or mailing. The Trustee shall have no obligation
to determine the identity of persons entitled to benefits or their mailing
addresses.

 

4.02 Plan Administrator’s Directions. Directions by the Plan Administrator to
the Trustee shall be in writing and signed by the Plan Administrator or persons
authorized by the Plan Administrator.

 

The Plan Administrator shall be identified to the Trustee by a copy of the
resolution of the Board of Directors of the Employer appointing such Plan
Administrator. Persons authorized to give directions to the Trustee on behalf of
the Plan Administrator shall be identified to the Trustee by written notice from
the Board of Directors or the Plan Administrator and such notice shall contain
specimens of the authorized signatures. The Trustee shall be entitled to rely
upon such written notice as evidence of the identity and authority of the
persons appointed until a written cancellation of the appointment, or the
written appointment of a successor, is received by the Trustee.

 

- 2 -



--------------------------------------------------------------------------------

4.03 The Trustee’s Reliance on Directions. The Trustee may rely upon directions
from the Plan Administrator in making payments from the trust fund. The Trustee
shall have no liability for payments made, or for failure to make payments, or
for discontinuing payments, on direction of the Plan Administrator. The Trustee
shall have no liability for failure to make payments in the absence of proper
written directions.

 

The Trustee shall have no responsibility to determine whether trust assets are
sufficient to meet the liabilities under the Plan, and shall not be liable for
payments or Plan liabilities in excess of trust assets.

 

4.04 Disputed Payments. If a dispute arises over the propriety of any payment
from the trust fund, the Trustee may withhold payment until the dispute has been
resolved by a court of competent jurisdiction or settled by the parties to the
dispute. The Trustees may consult its legal counsel or legal counsel of the
Employer and shall be protected to the extent permitted by law in acting upon
advice of counsel.

 

4.05 Trust Expenses. The Trustee shall be entitled to reasonable compensation
for its services as from time to time agreed upon in writing between the Trustee
and Charles Schwab & Co., Inc. If the Trustee and Charles Schwab & Co., Inc.
fail to agree upon compensation, the Trustee shall be entitled to compensation
at a rate equal to the rate charged for similar services rendered by it during
the preceding fiscal year. The Trustee shall be entitled to reimbursement for
actual expenses incurred by it in the performance of its duties as the Trustee,
including reasonable fees for legal counsel.

 

4.06 Taxes. If the trust fund becomes liable for the payment of any taxes,
charges, or assessments by federal, state or local government units, the Trustee
may pay such taxes, charges, or assessments out of the trust fund and deduct
those amounts from payments due to the person whose interest in the trust fund
was the cause of the tax, charge, or assessment; provided, however, that the
Trustee shall give ten days notice by mail to the Plan Administrator of its
intention to make such payment.

 

4.07 Expenses of Administration. Expenses incurred by the Employer of Plan
Administrator, Investment Managers, or other persons designated to act on behalf
of the Employer or Plan Administrator, shall be the obligation of the Employer.
However, such expenses may be paid from the Trust Fund upon the written request
of the Employer.

 

4.08 Restrictions on Alienation. The interest of any Participant or Beneficiary
in the trust fund shall not be subject

 

- 3 -



--------------------------------------------------------------------------------

to the claims of their creditors and may not be assigned, transferred,
alienated, or encumbered. Any attempt at alienation shall be void, and the
Trustee shall disregard any attempted alienation. The trust assets shall not be
liable for or subject to debts or torts of any Participant or Beneficiary, and
benefits shall not be considered an asset of a Participant in bankruptcy. This
does not preclude the Trustee from complying with a qualified domestic relations
order, as that term is defined in the Code.

 

4.09 Payment on Court Order. To the extent permitted under ERISA and the Code,
the Trustee is authorized to make any payments directed by court order in any
action in which the Trustee has been named as a party. The Trustee is not
obligated to defend actions in which the Trustee is named by shall notify the
Employer or Plan Administrator or any such action and may tender defense of the
action to the Employer, Plan Administrator, or Participant or Beneficiary whose
interest is affected. The Trustee may in its discretion defend any action in
which the Trustee is named, and any expenses incurred by the Trustee shall be a
charge upon the Trust Fund unless paid by the Employer; provided, however, that
in the event of a decision by a court of competent jurisdiction that the Trustee
has breached its duty under the terms of this Agreement or ERISA, the Trustee
shall make reimbursement of such expenses, in whole or in part, pursuant to the
decision of the court.

 

ARTICLE V

 

INVESTMENTS

 

5.01 Management by the Trustee. The Trustee shall manage the investment of the
trust fund unless the Plan Administrator has given the Trustee written notice of
the appointment of Investment Manager or other person designated to direct
investment of all or a portion of the trust fund.

 

5.02 Investment Manager. Subject to Section 5.05, the Plan Administrator may
appoint one or more Investment Managers to direct the Trustee in the investment
of all or a specified portion of the assets of the trust fund. The Plan
Administrator may also remove any Investment Manager. The Plan Administrator
shall promptly notify the Trustee in writing of the appointment or removal of
any Investment Manager.

 

If there is more than one Investment Manager under appointment at any one time,
the Trustee shall, upon instructions from the Plan Administrator, establish
separate funds for control by each Investment Manager. The funds shall consist
of those trust assets or that portion of the trust fund designated by the Plan
Administrator.

 

- 4 -



--------------------------------------------------------------------------------

Investment instructions from Investment Managers to the Trustee shall be made in
writing unless the Trustee consents to receive oral instructions from an
Investment Manager. An Investment Manager may issue orders for the purchase or
sale of securities directly to a broker dealer provided the Investment Manager
immediately notifies the Trustee in writing of the issuance of such order and
requires the broker dealer to confirm execution of the order to the Trustee.

 

The Trustee shall have no liability for the acts or omissions of any Investment
Manager or be under any obligation to invest or otherwise manage any assets of
the trust fund which are subject to control of an Investment Manager. If any
foreign securities are purchased by the Investment Manager, it shall be the
responsibility of the Investment Manager to advise the Trustee in writing of any
laws or regulations, either foreign or domestic, which apply to such foreign
securities or to the receipt of dividends or interest on such securities.

 

5.03 Participant Directed Accounts. In plans providing for Participant directed
accounts, the Trustee may, upon written instructions from the Plan Administrator
with the Trustee’s consent, segregate assets representing the value of an
individual Participant’s account under the Plan and allow the Participant to
manage the investment of those assets attributable to his account. The Trustee
shall have no obligation to invest or otherwise manage assets earmarked for an
individual Participant’s account until written notice is received from the Plan
Administrator terminating the Participant directed account. The Participant
shall have full investment responsibility for the assets segregated fro his
account and the Trustee shall have no duty to oversee the Participant’s
investment except that the Trustee shall not accept a Participant’s direction to
invest in “collectibles” [within the meaning of Section 408 (m) (2) of the Code]
including, but not limited to, tangible personal property such as a work of art,
rug, antique, metal, gem, stamp, coin, alcoholic beverage or any other such
property specified by the Internal Revenue Service. Neither the Trustee nor any
other fiduciary shall be liable for any loss which results from a Participant’s
or his Beneficiary’s exercise of control over the assets segregated to his
individual account.

 

5.04 Securities Voting Rights. Except as provided in Section 5.05 regarding
Employer Securities, voting or other rights in securities held in the Trust
shall be exercised by the Trustee, unless an Investment Manager has been
appointed or the Plan Administrator has reserved to itself the authority, or
subsequently elects to assume the authority, to exercise voting

 

- 5 -



--------------------------------------------------------------------------------

and other rights in such securities. Where an Investment Manager has been
authorized to acquire and dispose of all or a portion of the assets of the
Trust, the Investment Manager shall be responsible and liable for voting or
exercising other rights in the securities subject to its management and control.

 

5.05 Employer Securities.

 

(a) Employer Securities are required to be purchased pursuant to the Plan (i) to
be the primary investment under the employee stock ownership plan part of the
Plan and (ii) to accommodate investment directions given by Participants with
respect to the investment of their Accounts under the profit sharing plan part
of the Plan (including salary deferrals and Employer matching contributions
credited to deferrals and Employer matching contributions credited to such
Accounts). Investment in such Employer Securities shall be made from time to
time by a direct issue of such Employer Securities from the Employer (in the
event of Employer Securities used to fund the employee stock ownership plan
only) or by purchase through securities dealers or by private purchase. However,
no private purchase of such Employer Securities shall be made at a total cost
greater than the total cost (including brokers’ fees and other expenses of
purchase) of purchasing such shares at the then prevailing price of such shares
on the open market, such prevailing price to be determined by the Trustee as
nearly as practicable.

 

(b) Employer Securities purchased as an investment of the employee stock
ownership plan shall be purchased pursuant to directions of the Plan
Administrator with regard to such purchase. Employer Securities purchased as an
investment of the profit sharing plan shall be purchased at such prices, in such
amounts, in such manner, at such times and through such broker-dealer as the
Trustee may determine in its absolute and uncontrolled discretion.

 

(c) Cash dividends received on any Employer Securities held as part of the
profit sharing plan shall be invested as soon as possible in additional shares
of Employer Securities. Cash dividends received on any Employer Securities held
as an investment of the employee stock ownership plan shall be invested as
directed by the Plan Administrator.

 

(d) The trustee shall invest funds awaiting investment in the Employer
Securities in the manner authorized by Section 7.01 (e).

 

- 6 -



--------------------------------------------------------------------------------

(e) All Employer Securities purchased by the Trustee shall be registered in the
name of the Trustee or its nominee and legal title to such Employer Securities
shall remain in the Trustee until the Participant shall become entitled to
distribution thereof pursuant to the Plan.

 

(f) Voting or proxy or other rights with respect to Employer Securities shall be
disposed of as provided in this Section V. With respect to Employer Securities
that are allocated to Participants’ Accounts, each Participant shall be entitled
to direct the Trustee as to the manner in which such Employer Securities then
allocated to his Account shall be voted. Such directions may be achieved through
the use of proxy or similar statements delivered to the Participants with
respects to the Employer Securities allocated to their Accounts. The Plan
Administrator shall provide any information requested by the Trustee that is
necessary or convenient in connection with obtaining and preserving the
confidentiality of the Participants’ directions. Any allocated Employer
Securities with respect to which Participates are entitled to issue directions
pursuant to the foregoing and for which such directions are not received by the
Trustee shall not be voted by the Trustee unless the Trustee is required to
exercise its discretion in voting such Employer Securities pursuant to ERISA.
All unallocated Employer Securities shall be voted by the Trustee at the
direction of the Plan Administrator; provided, however, that subject the
requirements of ERISA, the Plan Administrator shall direct the Trustee to vote
such unallocated Employer Securities in the same proportion as the shares of
Employer Securities for which Participant voting instructions have been received
as provide in the agreement between the Employer and the New York Stock
Exchange.

 

ARTICLE VI

 

FIDUCIARY RESPONSIBILITIES AND INDEMNITIES

 

6.01 Relationship of Fiduciaries. Each fiduciary of the Plan and this Trust
shall be solely responsible for his own acts or omissions. The Trustee shall
have no duty to question any other fiduciary’s performance of fiduciary duties
allocated to other fiduciaries by the Plan Administrator. No fiduciary shall be
responsible for breach by another fiduciary unless he participates knowingly in,
or knowingly undertakes to conceal, an act or omission of such other fiduciary,
knowing such at or omission is a breach; he has actual knowledge of a breach by
such other fiduciary and fails to make reasonable effort under the circumstances
to remedy the breach; or his failure to perform his own specific fiduciary
duties has enabled another fiduciary to commit a breach.

 

- 7 -



--------------------------------------------------------------------------------

6.02 Benefits of Participants. A fiduciary shall discharge his duties with
respect to the Plan and Trust solely in the interest of the Participants and
their Beneficiaries and for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and defraying reasonable expenses of the
Plan.

 

6.03 Duty of Care. A fiduciary shall discharge his duties with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
man acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims; and in
accordance with the documents and instruments governing the Plan and this Trust.
A fiduciary managing investments shall diversify investments so as to minimize
the risk of large losses, unless under the circumstances it is clearly prudent
not to do so.

 

6.04 Indicia of Ownership. Except as authorized by regulation by the Secretary
of the Department of Labor, the Trustee shall not maintain the indicia of
ownership of any assets of the trust fund outside the jurisdiction of the
district courts of the United States.

 

6.05 The Trustee’s Reliance. The Trustee shall have no liability to any
Participant, Beneficiary, or any other person for payments made, failure to make
payments, or discontinuance of payments, on direction of the Plan Administrator;
or for failure to make payments in the absence of instructions from the Plan
Administrator.

 

Except as provided in Section 5.05, the Trustee may request instructions from
the Plan Administrator. The Trustee shall have no duty to act or liability for
failure to act if such instructions are not forthcoming from the Plan
Administrator. If requested instructions are not received within a reasonable
time, the Trustee may, but is under no duty to, act on its discretion to carry
out the provisions of the Plan and Trust

 

6.06 Indemnities. The Employer shall indemnify and hold the Trustee and trust
fund harmless against any loss or liability, including reasonable attorney’s
fees, imposed upon the Trustee as a result of any acts taken in accordance with
written directions (or failure to act in the absence of such directions) from
the Plan Administrator, Investment Manger, or any other person designated to act
on their behalf, or by reason of the Trustee’s good faith execution of its
duties in the administration of this trust, except in the event of the Trustee’s
negligence in performing its own specific fiduciary duties as described under
this Trust Agreement and under ERISA.

 

- 8 -



--------------------------------------------------------------------------------

If the trust ceases to be a tax-exempt trust under Section 401 and Section 501
of the Code, the Employer shall indemnify the Trustee for any federal or state
taxes which the Trustee is required to pay as a result of the distribution made
at the direction of the Plan Administrator.

 

6.07 Responsibility with Respect to Securities Laws. It shall be the
responsibility of the Plan Administrator, and not the Trustee, to assure
compliance with all requirements imposed under the securities laws of the United
States or any State, including, but not limited to, registration and filing
requirements. The Trustee is hereby specifically indemnified and held harmless
for any loss or liability it may incur, or for any penalties that may be imposed
as a result of the Plan Administrator’s failure to comply with such
requirements.

 

ARTICLE VII

 

POWERS OF THE TRUSTEE

 

7.01 Investment Powers. The Trustee, except as provided in Article V, and only
to the extent it has not received directions pursuant to Article V, is
authorized and empowered in its sole discretion:

 

(a) To invest and reinvest trust assets, together with the income therefrom, in
common stock, preferred stock, convertible preferred stock, bonds, debentures,
convertible debentures and bonds, mortgages, notes, time certificates of
deposit, commercial paper and other evidence of indebtedness (including those
issued by the Trustee or any affiliate), other securities, policies of life
insurance, annuity contracts, options or buy or sell securities or other assets,
and property (personal, real, or mixed, and tangible or intangible);

 

(b) To deposit or invest all or any part of the assets of the trust in savings
accounts or certificates of deposit or other deposits which bear a reasonable
interest rate in a bank, including the commercial department of the Trustee, if
such bank is supervised by the United States or a State;

 

(c) To hold, manage, improve, repair and control all property, real or personal,
forming part of the trust assets; to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this trust,
and otherwise dispose of the same from time to time in such manner, for such
consideration, and upon such terms and conditions as the Trustee shall
determine.

 

- 9 -



--------------------------------------------------------------------------------

(d) To have, respecting securities, all the rights, powers and privileges of an
owner, including the power to give proxies, pay assessment and other sums deemed
by the Trustee to be necessary for the protection of the trust fund, to vote any
corporate stock either in person or by proxy, with or without power of
substitution, for any purpose; to participate in voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations, and in connection therewith to deposit securities with and
transfer title to any protective or other committee under such terms as the
Trustee may deem advisable; to exercise or sell stock subscriptions or
conversion rights; and, regardless of any limitation elsewhere in this
instrument relative to investment by the Trustee, to accept and retain as an
investment any securities or other property received through the exercise of any
of the foregoing powers;

 

(e) In the ordinary course of administration of the trust fund, all uninvested
cash balances shall be invested in short term obligations, including obligations
of the United States of America or any agency or instrumentality thereof, trust
and participation certificates, beneficial interests in any trust and such other
short term obligations as the Trustee deems to be appropriate for such interim
investment purposes, including the Short Term Investment Fund maintained by the
Trustee; provided, however, that the portion of the trust fund that in its
discretion shall be reasonable under the circumstances, pending investments, or
payment of expenses, or the distribution of benefits;

 

(f) To take such actions as may be necessary or desirable to protect the trust
from loss, including the appointment of agents or trustees in such other
jurisdictions as may seem desirable, to transfer property to such agents or
trustees, to grant such powers as are necessary or desirable to protect the
trust or its assets, to direct such agent or trustee, or to delegate such power
to direct, and to remove such agent or trustee;

 

(g) To employ such agents including custodians and counsel as may be reasonable
necessary and to pay them reasonable compensation; to settle, compromise or
abandon all claims and demands in favor of or against the trust assets;

 

(h) To cause title to property of the trust to be issued, held or registered in
the individual name of the Trustee, or in the name of its nominee(s) or agents,
or in such form that title will pass by delivery;

 

- 10 -



--------------------------------------------------------------------------------

(i) To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
State of California, so that the powers conferred upon the Trustee herein shall
not be in limitation of any authority conferred by law, but shall be in addition
thereto;

 

(j) To borrow money from any source to purchase Employer Securities and to
execute promissory notes or other obligations and to pledge or mortgage any
trust assets as security, subject to applicable requirements of the Code and
ERISA; provided, however, that any money needed for the purchase of Employer
Securities shall not be borrower from the Trustee.

 

(k) To lend certificates representing stocks, bonds, or other securities to any
brokerage or other firm selected by the Trustee, provided such loans are
adequately secured; and

 

(l) To do all other acts necessary or desirable for the proper administration of
the Trust assets, as if the Trustee were the absolute owner thereof.

 

7.02 Securities Depositories. Notwithstanding anything herein to the contrary,
the Trustee in its discretion is authorized to use securities depositories or
custodians. Further, such securities as are held by a depository or custodian
may be registered in the name of such depository or its nominee or in the name
of such custodian or its nominee.

 

7.03 Investment in Common Trust Funds. Notwithstanding any provision herein to
the contrary, the Trustee is hereby expressly authorized to invest in any
common, collective or pooled fund maintained by the Trustee or any other bank or
trust company and the Declarations of Trust establishing or amending such funds
are hereby incorporated by reference into this Agreement.

 

ARTICLE VIII

 

ACCOUNTS OF THE TRUSTEE

 

8.01 Records. The Trustee shall maintain accurate records and accounts of all
trust transactions and assets. The records and accounts shall be available at
reasonable times for inspection or audit by any person or persons designated by
the Plan Administrator.

 

8.02 Reports. Within ninety days following the close of each Plan Year, or the
effective date of the removal or

 

- 11 -



--------------------------------------------------------------------------------

resignation of the Trustee, the Trustee shall file with the Plan Administrator a
written account setting forth all transactions since the end of the period
covered by the last previous accounting. The report shall include a listing of
the trust assets, showing carrying and market values of such assets at the close
of the period covered by the account. On direction of the Plan Administrator,
the Trustee shall submit to the Plan Administrator interim valuations, reports,
or other information.

 

The Plan Administrator may approve the accounting by written approval delivered
to the Trustee or by failure to deliver written objection to the Trustee within
sixty days after receipt of the accounting.

 

8.03 Valuation. Trust assets shall be valued at fair market value on the date of
valuation, as determined by the Trustee based upon such sources of information
as it may deem reliable including, but not limited to, stock market quotations,
statistical evaluation services, newspaper of general circulation, financial
publications, advice from investment counselors or brokerage firms, or any
combination of sources. The value of unlisted or very thinly traded company
stock shall be based on an appraisal by a qualified independent appraiser
acceptable to the Trustee.

 

The Plan Administrator shall instruct the Trustee as to the value of assets for
which market value is not readily obtainable by the Trustee. If the Plan
Administrator fails to provide values the Trustee may take whatever action it
deems reasonable, including employment of attorneys, appraisers or the
professions, the expense of which will be an expense of the administration of
the trust.

 

ARTICLE IX

 

RESIGNATION AND REMOVAL OF THE TRUSTEE

 

9.01 Resignation. The Trustee may resign at any time upon at least thirty days
written notice to Charles Schwab & Co., Inc.

 

9.02 Removal. Charles Schwab & Co., Inc. may remove the Trustee upon at least
thirty days written notice to the Trustee.

 

9.03 Appointment of a Successor. Upon resignation or removal of the Trustee,
Charles Schwab & Co., Inc. by resolution of its Board of Directors, shall
appoint a successor trustee. Upon failure or the Board of Directors to appoint a
successor trustee by the effective date of resignation or removal, the
individual members of the Board of Directors of Charles Schwab & Co., Inc. shall
become successor trustee until another successor trustee is appointed.

 

- 12 -



--------------------------------------------------------------------------------

Upon appointment of the successor trustee the Trustee shall deliver to the
successor trustee such records as may be reasonably required to enable the
successor trustee properly to administer the trust fund, and shall deliver to
the successor trustee all property of the trust after deducting such amounts the
Trustee seems necessary to provide for expenses, compensation, and taxes.

 

9.04 Settlement of Account. Upon resignation or removal, the Trustee shall have
the right to a settlement of its account which settlement shall be made, at the
Trustee’s option, either by a judicial settlement in an action instituted by the
Trustee, or by an agreement of settlement between the Trustee and the Employer.

 

9.05 Indemnity for Expenses and Compensation. The Trustee shall not be obligated
to transfer assets of the trust until the Trustee is indemnified in a manner
satisfactory to it for al fees and expenses reasonably anticipated.

 

9.06 Termination of Liability. Upon settlement of its account and transfer of
the trust assets to the successor trustee, all rights and privileges under the
Plan and this Trust Agreement shall vest in the successor trustee and thereafter
liability of the Trustee shall terminate with respect to acts of the successor
trustee not related to prior acts of the Trustee subject only to the requirement
that the Trustee execute all necessary documents to transfer the trust assets to
the successor trustee.

 

ARTICLE X

 

AMENDMENT AND TERMINATION

 

10.01 Amendment. The Trustee and Charles Schwab & Co. Inc., may amend any or all
of the provisions of this Trust Agreement. Amendments to the Trust Agreement
shall be executed by two officers of the Trustee and a copy of such amendments
shall be mailed to Charles Schwab & Co., Inc. No amendment shall be made which
will permit any part of the trust fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Beneficiaries.

 

10.02 Termination. The trust is irrevocable but may be terminated by Charles
Schwab & Co. Inc. by resolution of its Board of Directors and which at least
sixty days written notice to the Trustee. Upon termination of the trust, the
trust assets

 

- 13 -



--------------------------------------------------------------------------------

shall be distributed as directed by the Plan Administrator; provided, however,
that the Trustee shall not be required to make any distribution prior to receipt
of a determination letter from the Internal Revenue Service that the termination
does not affect the tax exempt status of the plan and trust. In the event the
plan is not required to obtain the prior approval of the Internal Revenue
Service, the Trustee may, in lieu of such determination letter, accept an
indemnification of the Trustee by the Employer for any liability the Trustee may
incur for compliance with directions to distribute the assets of the Trust,
including taxes and attorney’s fees.

 

10.03 Failure to Maintain Qualification. If the Plan and Trust fail to qualify
or the Plan loses its status as a Qualified Plan, the Trustee may, without
notice or direction, remove the trust fund assets from any common or collective
trust fund or pooled investment fund maintained by the Trustee for investments
by Qualified Plans.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Participation by Affiliated Companies. Any company affiliated with the
Employer may become a party to this Trust Agreement by adopting the Employer’s
Plan and this Trust Agreement.

 

11.02 Multiple Plans. With the consent of the Trustee, the assets of two or more
Qualified Plans maintained by the Employer and affiliated companies may be
maintained as one trust and their assets may be commingled.

 

11.03 Exclusive Benefit Rule. Except as provided in Section 11.04, no part of
the principal or income of this trust shall be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their Beneficiaries
or for the reasonable expenses of administering the Plan until all liabilities
for benefits due Participants or their Beneficiaries have been satisfied.

 

11.04 Refunds to Employer. Notwithstanding the foregoing Section 11.03, if the
Internal Revenue Service finds that this Plan does not initially meet the
requirements of a qualified plan whose trust is a qualified trust exempt from
federal income tax, the Trustee may within one year after the date the initial
qualification is denied and upon written directions from the Employer, return
any initial contribution made by the Employer and the trust shall then be
terminated.

 

- 14 -



--------------------------------------------------------------------------------

The Trustee may, upon instructions from the Plan Administrator, return to the
Employer or individual Participants contributions made on mistake of fact or in
excess of the amount determined to be deducible by the Employer within one year
of the date the contribution was made, or within one year of the date the
deduction for the Employer was disallowed.

 

11.05 Construction. The Trust will be administered in the State of California,
and its validity, construction and all rights hereunder shall be governed by
ERISA and, to the extent not preempted, by the laws of California. If the
provisions of this Trust Agreement and the Plan shall be inconsistent or
otherwise in conflict regarding the rights, duties or obligations of the
Trustee, the provisions of this Agreement shall control. If any provisions of
this Agreement shall be ruled invalid or unenforceable, the remaining provisions
thereof shall continue to be fully effective.

 

Headings or subheading are inserted for convenience of reference only and are
not to be considered in the construction of the Provisions of the Trust
Agreement.

 

11.06 Execution and Counterparts. This Trust Agreement may be executed in
several counterpart, each of which shall be deemed an original and said
counterparts shall constitute by one instrument which may be sufficiently
evidenced by any counterpart.

 

11.07 Successors and Assigns. This Trust Agreement shall inure to the benefit of
any and shall be binding upon, the parties and their successor and assigns.

 

- 15 -



--------------------------------------------------------------------------------

11.08 Gender. As used in this Trust Agreement, the masculine gender shall
include the feminine and neuter genders and the singular shall include the
plural and the plural the singular as the context requires.

 

Executed by the Employer and Trustee on 10/25, 1990, effective as of 11/01,
1990.

 

CHARLES SCHWAB & CO., INC. By:  

/s/ Charles R. Schwab

--------------------------------------------------------------------------------

Its:   Chairman/CEO SECURITY PACIFIC NATIONAL BANK By:  

/s/ Mary Lau

--------------------------------------------------------------------------------

Its:   Assistant Vice President By:     Its:    

 

- 16 -